UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1105


DON W. MCKINNEY,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA; CIRCUIT COURT OF WISE COUNTY;
UNITED STATES DISTRICT COURT,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:18-cv-00051-JPJ-PMS)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don W. McKinney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Don W. McKinney appeals the district court’s orders dismissing his 42 U.S.C.

§ 1983 (2012) action pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012) and imposing a

prefiling injunction.   On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because McKinney’s informal brief does not

challenge the basis for the district court’s disposition, McKinney has forfeited appellate

review of the court’s orders. See Jackson v. Lightsey, 775 F.3d 170, 175 (4th Cir. 2014).

Accordingly, we affirm the district court’s orders. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2